104 F.3d 358
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Dell L. CARTER, Plaintiff-Appellant,v.SIXTEENTH JUDICIAL CIRCUIT PROSECUTOR'S OFFICE;  Tommy Pope;Willy Thompson;  Michelle Day, Defendants-Appellees.
No. 96-6826.
United States Court of Appeals, Fourth Circuit.
Dec. 19, 1996.Submitted Dec. 12, 1996.Decided Dec. 19, 1996.

Appeal from the United States District Court for the District of South Carolina, at Columbia.  Dennis W. Shedd, District Judge.  (CA-96-736-3-19BC)
Dell L. Carter, Appellant Pro Se.
D.S.C.
DISMISSED.
Before MURNAGHAN, NIEMEYER, and LUTTIG, Circuit Judges.
PER CURIAM:


1
Appellant, a pretrial detainee in a county facility in South Carolina, filed an untimely notice of appeal from the dismissal without prejudice of his 42 U.S.C. § 1983 (1994) complaint.  We dismiss for lack of jurisdiction.  The time periods for filing notices of appeal are governed by Fed.  R.App. P. 4.  These periods are "mandatory and jurisdictional."  Browder v. Director, Dep't of Corrections, 434 U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220, 229 (1960)).  Parties to civil actions have thirty days within which to file in the district court notices of appeal from judgments or final orders.  Fed. R.App. P. 4(a)(1).  The only exceptions to the appeal period are when the district court extends the time to appeal under Fed.  R.App. P. 4(a)(5) or reopens the appeal period under Fed.  R.App. P. 4(a)(6).


2
The district court entered its order on April 15, 1996;  Appellant's notice of appeal was filed on May 21, 1996.  Appellant's failure to note a timely appeal or obtain either an extension or a reopening of the appeal period leaves this court without jurisdiction to consider the merits of Appellant's appeal.  We therefore dismiss the appeal.


3
To the extent we would consider the appeal timely under Houston v. Lack, 487 U.S. 266 (1988), the district court's dismissal without prejudice is not appealable at this time, given the fact that Appellant could save his complaint through amendment.  Domino Sugar Corp. v. Sugar Workers' Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir.1993).  This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1994), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1994);  Fed.R.Civ.P. 54(b);  Cohen v. Beneficial Indus.  Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory order.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


4
DISMISSED.